                Case 14-23560             Doc 150   Filed 03/08/19 Entered 03/08/19 14:23:24       Desc Main
                                                     Document     Page 1 of 17




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              Michael R Fiorucci                             §     Case No. 14-23560
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Joji Takada, Chapter 7 Trustee           , chapter 7 trustee, submits this Final Account,
              Certification that the Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 18,550.00                           Assets Exempt: 241,477.61
              (Without deducting any secured claims)

              Total Distributions to Claimants: 92,393.84           Claims Discharged
                                                                    Without Payment: 890,647.75

              Total Expenses of Administration: 62,606.16


                      3) Total gross receipts of $ 155,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 155,000.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 14-23560             Doc 150     Filed 03/08/19 Entered 03/08/19 14:23:24            Desc Main
                                                   Document     Page 2 of 17




                                                  CLAIMS            CLAIMS                 CLAIMS                CLAIMS
                                                SCHEDULED          ASSERTED               ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                  $ 287,842.68              $ 0.00                 $ 0.00                  $ 0.00

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                         NA            62,606.16             62,606.16                62,606.16

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                 NA                  NA                    NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                            31,334.76                0.00                  0.00                     0.00

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                             632,534.63         517,967.18             265,759.52                92,393.84

TOTAL DISBURSEMENTS                               $ 951,712.07        $ 580,573.34          $ 328,365.68          $ 155,000.00


                  4) This case was originally filed under chapter 7 on 06/25/2014 . The case was pending
          for 56 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 02/12/2019                        By:/s/Joji Takada, Chapter 7 Trustee
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 14-23560             Doc 150       Filed 03/08/19 Entered 03/08/19 14:23:24                   Desc Main
                                                        Document     Page 3 of 17




                                                               EXHIBITS TO
                                                             FINAL ACCOUNT


              EXHIBIT 1 – GROSS RECEIPTS

                             DESCRIPTION                                   UNIFORM                                       $ AMOUNT
                                                                          TRAN. CODE1                                    RECEIVED

    Accounts Receivable                                                       1229-000                                        135,000.00

    Accounts Receivable                                                       1229-000                                         20,000.00

TOTAL GROSS RECEIPTS                                                                                                       $ 155,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


              EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                     PAYEE                                      DESCRIPTION                          UNIFORM             $ AMOUNT
                                                                                                    TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


              EXHIBIT 3 – SECURED CLAIMS

                                                   UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.                CLAIMANT                   TRAN.     SCHEDULED                                                  CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                    CODE     (from Form 6D)

               Bankers Healthcare Group,
               Inc. c/o Chrisopher J. Cali 325
               James St. Syracuse, NY 13203                        224,855.68                  NA                   NA              0.00




        UST Form 101-7-TDR (10/1/2010) (Page: 3)
              Case 14-23560             Doc 150        Filed 03/08/19 Entered 03/08/19 14:23:24            Desc Main
                                                        Document     Page 4 of 17




                                                  UNIFORM        CLAIMS
                                                                                  CLAIMS             CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.      SCHEDULED                                              CLAIMS PAID
                                                                                 ASSERTED           ALLOWED
                                                   CODE      (from Form 6D)

              Toyota Motor Credit Co
              Toyota Financial Services Po
              Box 8026 Cedar Rapids, IA
              52408                                                 33,182.00                NA               NA               0.00


              Toyota Motor Credit Co
              Toyota Financial Services Po
              Box 8026 Cedar Rapids, IA
              52408                                                 29,805.00                NA               NA               0.00

TOTAL SECURED CLAIMS                                             $ 287,842.68              $ 0.00           $ 0.00           $ 0.00


              EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                              CLAIMS             CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED           ASSERTED            ALLOWED
                                            CODE

Joji Takada                                 2100-000                    NA          11,000.00          11,000.00          11,000.00


Joji Takada                                 2200-000                    NA               25.60              25.60             25.60


INTERNATIONAL SURETIES                      2300-000                    NA               60.33              60.33             60.33


Associated Bank                             2600-000                    NA            1,353.35           1,353.35          1,353.35


Office Of The U.S. Trustee                  2990-000                    NA             275.00             275.00            275.00


Meltzer Purtill Stelle LLC                  3210-000                    NA          47,559.50          47,559.50          47,559.50


Meltzer Purtill Stelle LLC                  3220-000                    NA            2,332.38           2,332.38          2,332.38

TOTAL CHAPTER 7 ADMIN. FEES                                           $ NA         $ 62,606.16        $ 62,606.16       $ 62,606.16
AND CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
            Case 14-23560             Doc 150        Filed 03/08/19 Entered 03/08/19 14:23:24          Desc Main
                                                      Document     Page 5 of 17




            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                            CLAIMS             CLAIMS              CLAIMS
              PAYEE                       TRAN.                                                                  CLAIMS PAID
                                                          SCHEDULED           ASSERTED            ALLOWED
                                          CODE

NA: NA                                          NA                    NA                  NA                NA             NA

TOTAL PRIOR CHAPTER ADMIN.                                         $ NA                 $ NA            $ NA             $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6E)              Claim)

            Kalamazoo Friend of the
            Court;201 West Kalamazoo
            Ave.;Kalamazoo, MI 49007                             31,334.76                  NA              NA            0.00

TOTAL PRIORITY UNSECURED                                        $ 31,334.76              $ 0.00         $ 0.00           $ 0.00
CLAIMS



            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                              CLAIMS             CLAIMS
                                                UNIFORM
                                                            SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                             (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                 6F)              Claim)

            Bank Of America Po Box
            982235 El Paso, TX 79998                             31,053.00                  NA              NA            0.00


            Bank Of America Po Box
            982235 El Paso, TX 79998                             13,516.00                  NA              NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
            Case 14-23560             Doc 150       Filed 03/08/19 Entered 03/08/19 14:23:24       Desc Main
                                                     Document     Page 6 of 17




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Chase P.o. Box 15298
            Wilmington, DE 19850                                5,939.00                 NA             NA            0.00


            Chase P.o. Box 15298
            Wilmington, DE 19850                               17,058.00                 NA             NA            0.00


            Direct TV Customer Service
            PO Box 6550 Greenwood
            Village, CO 80155                                     270.63                 NA             NA            0.00


            First Natl Bank Park F Pob
            250 Park Falls, WI 54552                           53,722.00                 NA             NA            0.00


            GECRB/Gap Attn:
            Bankruptcy Po Box 103104
            Roswell, GA 30076                                   4,970.00                 NA             NA            0.00


            Global Netwk 5320 College
            Blvd Shawnee Missio, KS
            66211                                               6,507.00                 NA             NA            0.00


            Loyola University Medical
            Center PO Box 3266
            Milwaukee, WI 53201-3266                              304.00                 NA             NA            0.00


            Park Bk Hlmn 1200 Main
            Street Holmen, WI 54636                           132,681.00                 NA             NA            0.00


            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                                 75.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
            Case 14-23560             Doc 150       Filed 03/08/19 Entered 03/08/19 14:23:24       Desc Main
                                                     Document     Page 7 of 17




                                                            CLAIMS            CLAIMS
                                                UNIFORM
                                                          SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                       CLAIMS PAID
                                                           (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                               6F)             Claim)

            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                              3,087.00                 NA             NA            0.00


            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                              3,355.00                 NA             NA            0.00


            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                             54,358.00                 NA             NA            0.00


            Sallie Mae Attn: Claims
            Department Po Box 9500
            Wilkes-Barre, PA 18773                              3,272.00                 NA             NA            0.00


            Sallie Mae Po Box 9655
            Wilkes Barre, PA 18773                                 73.00                 NA             NA            0.00


            Sallie Mae Po Box 9655
            Wilkes Barre, PA 18773                              3,233.00                 NA             NA            0.00


            Sallie Mae Po Box 9655
            Wilkes Barre, PA 18773                              3,314.00                 NA             NA            0.00


            Sallie Mae Po Box 9655
            Wilkes Barre, PA 18773                              3,051.00                 NA             NA            0.00




     UST Form 101-7-TDR (10/1/2010) (Page: 7)
            Case 14-23560             Doc 150        Filed 03/08/19 Entered 03/08/19 14:23:24        Desc Main
                                                      Document     Page 8 of 17




                                                             CLAIMS            CLAIMS
                                                UNIFORM
                                                           SCHEDULED          ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form      (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)             Claim)

            Suntrust Bank Atlanta Attn
            Bankruptcy Dept Po Box
            85092 Mc Va-Wmrk-7952
            Richmond, VA 23286                                  58,121.00                 NA              NA            0.00


            Trestlewood Pediatrics 5082
            Lovers Lane Portage, MI
            49002-1525                                             145.00                 NA              NA            0.00


            U.S. Trustee 219 South
            Dearborn Suite 873 Chicago,
            IL 60604                                                 0.00                 NA              NA            0.00


2           Navient Solutions Inc               7100-000        54,358.00          57,182.66       57,182.66       57,182.66


3           Navient Solutions, Inc.             7100-000            75.00               75.94          75.94           75.94


4           Navient Solutions, Inc.             7100-000         3,051.00            3,159.59       3,159.59        3,159.59


5           Navient Solutions, Inc.             7100-000         3,355.00            3,348.11       3,348.11        3,348.11


6           Navient Solutions, Inc.             7100-000         3,314.00            3,430.15       3,430.15        3,430.15


9           Synchrony Bank                      7100-000         4,970.00            5,104.30       5,104.30        5,104.30


            Toyota Motor Credit
7           Corporation                         7100-000              NA             2,216.15       2,216.15        2,216.15


            Toyota Motor Credit
8           Corporation                         7100-000              NA             9,183.02       9,183.02        9,183.02


16          Chase Bank Usa, N.A.                7200-000        17,058.00          17,058.84       17,058.84          814.61




     UST Form 101-7-TDR (10/1/2010) (Page: 8)
            Case 14-23560             Doc 150        Filed 03/08/19 Entered 03/08/19 14:23:24          Desc Main
                                                      Document     Page 9 of 17




                                                             CLAIMS             CLAIMS
                                                UNIFORM
                                                           SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                            CLAIMS PAID
                                                            (from Form       (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)              Claim)

17          Chase Bank Usa, N.A.                7200-000          5,939.00            6,041.33        6,041.33           288.49


11          Navient Pc Trust                    7200-000          3,272.00            3,302.38        3,302.38           157.70


12          Navient Pc Trust                    7200-000          3,233.00            3,585.21        3,585.21           171.21


13          Navient Pc Trust                    7200-000          3,051.00            3,497.48        3,497.48           167.02


10          Navient Solutions, Inc.             7200-000               NA           60,581.25              0.00             0.00


15          Park Bank                           7200-000       132,681.00          191,626.41              0.00             0.00


18          Park Bank                           7200-000               NA          148,495.04      148,495.04          7,091.10


14          Navient Pc Trust                    7200-001             73.00               79.32           79.32              3.79

TOTAL GENERAL UNSECURED                                       $ 632,534.63       $ 517,967.18     $ 265,759.52       $ 92,393.84
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                                       Page:       1
                                           Case 14-23560           Doc 150      Filed 03/08/19 Entered 03/08/19 14:23:24                                    Desc Main
                                                                                            FORM 1
                                                                                Document
                                                                       INDIVIDUAL             PageRECORD
                                                                                  ESTATE PROPERTY  10 of 17
                                                                                                          AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              14-23560                         BWB            Judge:        Bruce W. Black                               Trustee Name:                      Joji Takada, Chapter 7 Trustee
Case Name:            Michael R Fiorucci                                                                                         Date Filed (f) or Converted (c):   06/25/2014 (f)
                                                                                                                                 341(a) Meeting Date:               08/04/2014
For Period Ending:    02/12/2019                                                                                                 Claims Bar Date:                   12/07/2015


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

  1. Fifth Third Checking Account                                                          3,000.00                   1,000.00                                                       0.00                        FA
  2. Fifth Third Savings Account                                                             700.00                       0.00                                                       0.00                        FA
  3. Bank Of America Savings Account                                                          75.77                       0.00                                                       0.00                        FA
  4. Miscellaneous                                                                           500.00                       0.00                                                       0.00                        FA
  5. Miscellaneous                                                                         1,000.00                       0.00                                                       0.00                        FA
  6. Pacific Life Whole Life Insurance Policy                                              6,309.79                       0.00                                                       0.00                        FA
  7. Cetera Rollover Ira                                                                 195,831.89                       0.00                                                       0.00                        FA
  8. Ascension Health 403(B) Retirement Savings Plan                                      22,033.75                       0.00                                                       0.00                        FA
  9. Ascension Health 401(A) Plan                                                          4,125.19                       0.00                                                       0.00                        FA
 10. Little Company Of Mary 401(K) Plan                                                    4,701.22                       0.00                                                       0.00                        FA
 11. 2012 Toyota Highlander                                                               21,750.00                       0.00                                                       0.00                        FA
 12. Accounts Receivable (u)                                                                   0.00                 300,000.00                                                135,000.00                         FA

     Prepetition compensation of $300,000.00
 13. Accounts Receivable (u)                                                                   0.00                  30,000.00                                                 20,000.00                         FA

     Postpetition transfer of $30,000 to church
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $260,027.61              $331,000.00                                                 $155,000.00                       $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                 Page:    2
                                     Case 14-23560              Doc 150         Filed 03/08/19
UST has extended time to object to discharge; Trustee has followed suit. - Joji Takada 11/30/2014
                                                                                                         Entered 03/08/19 14:23:24   Desc Main
                                                                                  Document            Page 11 of 17
UST has extended time to object to discharge; Trustee has followed suit. - Joji Takada 3/25/2015
                                                                                                                                                 Exhibit 8
UST has filed complaint to deny discharge; Trustee pursuing post-petition transfers of undisclosed assets. - Joji Takada 6/30/2015

7UXVWHHKLUHGEDQNUXSWF\FRXQVHOWRSXUVXHSRVWSHWLWLRQWUDQVIHUV-RML7DNDGD11/30/2015

Debtor waived discharge; Trustee investigating turnover of property of the estate. - Joji Takada 6/27/2016

Trustee investigating turnover of property of the estate. - Joji Takada 9/2/2016

Trustee investigating turnover of property of the estate. - Joji Takada 12/20/2016

Trustee investigating turnover of property of the estate. - Joji Takada 3/1/2017

Settlement discussion re turnover of property of the estate. - Joji Takada 6/20/2017

Received turnover of settlement amount re: property of the estate. - Joji Takada 9/10/2017

Consulting with tax professional re: tax returns. - Joji Takada 12/15/2017

Preparing TFR for UST review. - Joji Takada 3/19/2018








Initial Projected Date of Final Report (TFR): 06/25/2016           Current Projected Date of Final Report (TFR): 06/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                                 Page:           1
                                        Case 14-23560                 Doc 150   Filed 03/08/19
                                                                                          FORM 2 Entered 03/08/19 14:23:24                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  12 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-23560                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                             Exhibit 9
      Case Name: Michael R Fiorucci                                                                                        Bank Name: Associated Bank
                                                                                                                 Account Number/CD#: XXXXXX0312
                                                                                                                                          Checking
  Taxpayer ID No: XX-XXX3765                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                            Separate Bond (if applicable):


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction               Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   05/11/16            13         First Baptish Church of Lockport          Settlement payment re: post-                          1229-000                $20,000.00                               $20,000.00
                                                                            petition transfer of estate
                                                                            property
   06/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $20.14          $19,979.86
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $28.74          $19,951.12
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/05/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.66          $19,921.46
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.61          $19,891.85
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $28.62          $19,863.23
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.53          $19,833.70
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/16                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $28.54          $19,805.16
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/09/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.44          $19,775.72
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.40          $19,746.32
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $26.52          $19,719.80
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/07/17                       Associated Bank                           Bank Service Fee under 11                             2600-000                                         $29.32          $19,690.48
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                        $20,000.00              $309.52
        UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                   Page:           2
                                        Case 14-23560                 Doc 150   Filed 03/08/19
                                                                                          FORM 2 Entered 03/08/19 14:23:24                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-23560                                                                                                Trustee Name: Joji Takada, Chapter 7 Trustee                            Exhibit 9
      Case Name: Michael R Fiorucci                                                                                           Bank Name: Associated Bank
                                                                                                                  Account Number/CD#: XXXXXX0312
                                                                                                                                             Checking
  Taxpayer ID No: XX-XXX3765                                                                              Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                             Separate Bond (if applicable):


       1                2                              3                                             4                                                       5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.      Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   05/05/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $28.33          $19,662.15
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $29.23          $19,632.92
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/10/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $28.25          $19,604.67
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/03/17            12         Meltzer Purtill Stelle LLC                Settlement payment                                        1229-000             $135,000.00                              $154,604.67
                                                                            Settlement re turnover of
                                                                            property of the estate
   08/03/17           1001        Meltzer Purtill Stelle LLC                Payment to trustee professional                                                                     $49,891.88          $104,712.79
                                  Meltzer, Purtill & Stelle LLC
                                  300 South Wacker Drive, Suite 2300        Bankruptcy counsel fees and
                                  Chicago, IL 60606                         costs
                                  Attn: David L. Kane

                                  Meltzer Purtill Stelle LLC                                                          ($47,559.50)    3210-000

                                  Meltzer Purtill Stelle LLC                                                           ($2,332.38)    3220-000

   08/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                       $29.15         $104,683.64
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/08/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $164.18         $104,519.46
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/06/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $150.39         $104,369.07
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $155.16         $104,213.91
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/07/17                       Associated Bank                           Bank Service Fee under 11                                 2600-000                                      $149.94         $104,063.97
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                         $135,000.00          $50,626.51
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                   Page:           3
                                        Case 14-23560                 Doc 150   Filed 03/08/19
                                                                                          FORM 2 Entered 03/08/19 14:23:24                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-23560                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Michael R Fiorucci                                                                                         Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0312
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3765                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                             3                                               4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   01/08/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $154.71         $103,909.26
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/07/18                       Associated Bank                           Bank Service Fee under 11                              2600-000                                         $154.49         $103,754.77
                                                                            U.S.C. 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/27/18           1002        INTERNATIONAL SURETIES                    2018 Blanket Bond Payment                              2300-000                                          $60.33         $103,694.44
                                  701 Poydras St Suite 420
                                  New Orleans, LA 70139
   05/21/18           1003        Joji Takada                               Final distribution per court                           2100-000                                     $11,000.00           $92,694.44
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   05/21/18           1004        Joji Takada                               Final distribution per court                           2200-000                                          $25.60          $92,668.84
                                  6336 North Cicero Avenue                  order.
                                  Chicago, IL 60646
   05/21/18           1005        Office Of The U.S. Trustee                Final distribution per court                           2990-000                                         $275.00          $92,393.84
                                  <B>(Administrative)</B>                   order.
                                  219 S Dearborn St. Room 873
                                  Chicago, Il 60604
   05/21/18           1006        Navient Solutions Inc                     Final distribution per court                           7100-000                                     $57,182.66           $35,211.18
                                  220 Lasley Ave.                           order.
                                  Wilkes-Barre Pa. 18706
   05/21/18           1007        Navient Solutions, Inc.                   Final distribution per court                           7100-000                                          $75.94          $35,135.24
                                  P.O. Box 9640                             order.
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1008        Navient Solutions, Inc.                   Final distribution per court                           7100-000                                      $3,159.59           $31,975.65
                                  P.O. Box 9640                             order.
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1009        Navient Solutions, Inc.                   Final distribution per court                           7100-000                                      $3,348.11           $28,627.54
                                  P.O. Box 9640                             order.
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1010        Navient Solutions, Inc.                   Final distribution per court                           7100-000                                      $3,430.15           $25,197.39
                                  P.O. Box 9640                             order.
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1011        Toyota Motor Credit Corporation           Final distribution per court                           7100-000                                      $2,216.15           $22,981.24
                                  C O Becket And Lee Llp                    order.
                                  Pob 3001
                                  Malvern, Pa 19355-0701

                                                                                    Page Subtotals:                                                              $0.00          $81,082.73
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                   Page:           4
                                        Case 14-23560                 Doc 150   Filed 03/08/19
                                                                                          FORM 2 Entered 03/08/19 14:23:24                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 17 RECORD
                                                                                               DISBURSEMENTS
           Case No: 14-23560                                                                                             Trustee Name: Joji Takada, Chapter 7 Trustee                               Exhibit 9
      Case Name: Michael R Fiorucci                                                                                         Bank Name: Associated Bank
                                                                                                                   Account Number/CD#: XXXXXX0312
                                                                                                                                            Checking
  Taxpayer ID No: XX-XXX3765                                                                               Blanket Bond (per case limit): $5,000,000.00
For Period Ending: 02/12/2019                                                                              Separate Bond (if applicable):


       1                2                              3                                              4                                                     5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.        Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   05/21/18           1012        Toyota Motor Credit Corporation           Final distribution per court                           7100-000                                      $9,183.02           $13,798.22
                                  C O Becket And Lee Llp                    order.
                                  Pob 3001
                                  Malvern, Pa 19355-0701
   05/21/18           1013        Synchrony Bank                            Final distribution per court                           7100-000                                      $5,104.30             $8,693.92
                                  C/O Recovery Management Systems           order.
                                  Corp
                                  25 Se 2Nd Ave Suite 1120
                                  Miami Fl 33131-1605
   05/21/18           1014        Navient Pc Trust                          Final distribution per court                           7200-000                                         $157.70            $8,536.22
                                  C/O Navient Solutions, Inc.               order.
                                  Po Box 9640
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1015        Navient Pc Trust                          Final distribution per court                           7200-000                                         $171.21            $8,365.01
                                  C/O Navient Solutions, Inc.               order.
                                  Po Box 9640
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1016        Navient Pc Trust                          Final distribution per court                           7200-000                                         $167.02            $8,197.99
                                  C/O Navient Solutions, Inc.               order.
                                  Po Box 9640
                                  Wilkes-Barre, Pa 18773-9640
   05/21/18           1017        Clerk, U.S. Bankruptcy Court              Remit to Court                                         7200-001                                           $3.79            $8,194.20

   05/21/18           1018        Chase Bank Usa, N.A.                      Final distribution per court                           7200-000                                         $814.61            $7,379.59
                                  Attn: Corres Dept                         order.
                                  Po Box 15298
                                  Wilmington De 19850
   05/21/18           1019        Chase Bank Usa, N.A.                      Final distribution per court                           7200-000                                         $288.49            $7,091.10
                                  Attn: Corres Dept                         order.
                                  Po Box 15298
                                  Wilmington De 19850
   05/21/18           1020        Park Bank                                 Final distribution per court                           7200-000                                      $7,091.10                 $0.00
                                  Philip James Addis                        order.
                                  504 Main St
                                  Lacrosse Wi 54601


                                                                                                              COLUMN TOTALS                               $155,000.00          $155,000.00



                                                                                    Page Subtotals:                                                              $0.00          $22,981.24
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                           Page:    5
                                Case 14-23560   Doc 150   Filed 03/08/19 Entered      03/08/19
                                                                              Less: Bank          14:23:24
                                                                                         Transfers/CD's        Desc$0.00
                                                                                                                    Main           $0.00
                                                          Document      Page 16
                                                                          Subtotal
                                                                                   of 17                       $155,000.00   $155,000.00
                                                                                   Less: Payments to Debtors         $0.00         $0.00    Exhibit 9
                                                                             Net                               $155,000.00   $155,000.00




                                                           Page Subtotals:                                           $0.00         $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                             Page:     6
                                Case 14-23560    Doc 150            Filed 03/08/19 Entered 03/08/19 14:23:24          Desc Main
                                                                    Document      Page 17 of 17
                                                                                                                                                              Exhibit 9
                                                                                        TOTAL OF ALL ACCOUNTS
                                                                                                                                         NET             ACCOUNT
                                                                                                      NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0312 - Checking                                         $155,000.00            $155,000.00                  $0.00
                                                                                                          $155,000.00            $155,000.00                  $0.00

                                                                                                     (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                             transfers)            to debtors)
                                            Total Allocation Receipts:                       $0.00
                                            Total Net Deposits:                        $155,000.00
                                            Total Gross Receipts:                      $155,000.00




                                                                     Page Subtotals:                                        $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 17)
